Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2018

                                      No. 04-18-00088-CV

                          In the Interest of M.K.M., et. al., children,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02764
                      The Honorable Linda A. Rodriguez, Judge Presiding


                                         ORDER
       Letitia Moncivais’ notification of late record is hereby noted. The reporter’s record is
due on March 9, 2018.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court